Name: 2012/653/EU: Council Decision of 16Ã July 2012 on the signing, on behalf of the European Union, and the provisional application of the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community on the one hand and the Government of Denmark and the Home Rule Government of Greenland, on the other hand
 Type: Decision
 Subject Matter: fisheries;  America;  international affairs;  Europe;  European construction
 Date Published: 2012-10-23

 23.10.2012 EN Official Journal of the European Union L 293/4 COUNCIL DECISION of 16 July 2012 on the signing, on behalf of the European Union, and the provisional application of the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community on the one hand and the Government of Denmark and the Home Rule Government of Greenland, on the other hand (2012/653/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43 paragraph 2 in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 28 June 2007, the Council adopted Regulation (EC) No 753/2007 (1) concerning the conclusion of the Fisheries Partnership Agreement between the European Community and the Government of Denmark and the Home Rule Government of Greenland (2) (the Agreement). A Protocol setting out the fishing opportunities and the financial contribution provided for by the Agreement (3) (the current Protocol) was attached thereto. The current Protocol will expire on 31 December 2012. (2) The Union has negotiated with the Government of Denmark and the Government of Greenland a new Protocol to the Agreement setting out the fishing opportunities and financial contribution (the Protocol). (3) On the conclusion of those negotiations, the new Protocol was initialled on 3 February 2012. (4) In order to allow EU vessels to carry on fishing activities, Article 12 of the Protocol provides for it to be applied provisionally from 1 January 2013. (5) The Protocol should be signed, HAS ADOPTED THIS DECISION: Article 1 The signing of the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community on the one hand, and the Government of Denmark and the Home Rule Government of Greenland, on the other hand (hereinafter referred to as the Protocol), is hereby authorised on behalf of the Union, subject to the conclusion of the said Protocol. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol on behalf of the Union. Article 3 The Protocol shall be applied on a provisional basis as from 1 January 2013, pending the completion of the procedures for its conclusion. Article 4 This Decision shall enter into force on the day of its adoption. Done at Brussels, 16 July 2012. For the Council The President S. ALETRARIS (1) OJ L 172, 30.6.2007, p. 1. (2) OJ L 172, 30.6.2007, p. 4. (3) OJ L 172, 30.6.2007, p. 9.